DETAILED ACTION
Claims 1-4, 6, 8-20 filed November 9th, 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28th 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8-9, 12, 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branton et al. (US2014/0279896) in view of Rodgers et al. (US2015/0089466) in view of Beaver et al. (US2012/0117141)

 	Consider claim 1, where Branton teaches a method comprising: receiving, from an application instance, a request for identification information of the application instance; (See Branton paragraphs 40, 31-35 where an application can request metadata from the server) generating, in response to the request, the identification information of the application instance; (See Branton paragraphs 31-35, where a paired UserGUID and FileGUID identifier would be created to track the edit to a particular document file, forming the metadata) and sending, to the application instance, the generated identification information. (See Branton paragraphs 40, 31-35, where the metadata can be retrieved and used by the application, thus the server has sent the metadata) receiving, from the input processing unit, a pairing request for pairing the application instance with the input processing unit; binding, in response to the pairing request, the application instance and the input processing unit; and storing the result of the binding as the pairing information, (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance) are used for tracking actions performed by a user on a particular file.)  receiving, from the input processing unit, one or more commands for performing one or more operations of the application instance; (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…) identifying, through checking pairing information, the application instance paired with the input processing unit; (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID and the File GUID are used for tracking actions performed by a user on a particular file)  and sending, to the identified application instance, the received one or more commands. (See Branton paragraph 31-35, 68 where the cloud uses the FileGUID in order for the user to perform edits on those files.)  
	Branton teaches one or more commands, (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…) however Branton does not explicitly teach converting the one or more commands into application instance specific computing instructions for execution of the one or more operations; sending, to the identified application instance the application instance specific computing instructions for execution of the one or more operations. However, in the same field of endeavor of cloud computing applications Rodgers teaches converting the one or more commands into application instance specific computing instructions for execution of the one or more operations; sending, to the identified application instance the application instance specific computing instructions for execution of the one or more operations. (See Rodgers paragraphs 29-31 where the user will send action command data to the action command engine that will parse the data into a list of tasks and data to complete each task and subsequently send the task to the appropriate application. Such as application A 110 or application B 112 as shown in figure 1.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton’s cloud to include the action command engine as taught by Rodgers. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of streamlining compound tasks with many steps into a single command for greater efficiency.  
 	Branton teaches an application instance where the user’s client is able to access the application programming interface. (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…) however Branton implies but does not explicitly teach an application instance presently executing on a computing device. However, in the same field of endeavor of cloud-based applications Beaver teaches an application instance presently executing on a computing device. (See Beaver figure 2 and paragraphs 25, 44 where Beaver discusses an application 212 running on the client device 210 that is responsible for caching objects and document metadata from cloud-based network elements and the like) Therefore, it would have been obvious for one of ordinary skill in the art that the clients of Branton (user device 1 101 and user device 2 204 in figure 1A of Branton) would contain an application instance as taught by Beaver. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of caching required data for better performance. 
 	Consider claim 2, where Branton in view of Rodgers in view of Beaver teaches the method of claim 1, wherein the pairing information contains identification information of the application instance and identification information of the input processing unit. (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance) are used for tracking actions performed by a user on a particular file.)  

 	Consider claim 3, where Branton in view of Rodgers in view of Beaver teaches the method of claim 1, wherein the application instance comprises a document processing application instance. (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance of a document) are used for tracking actions performed by a user on a particular file.)  

 	Consider claim 4, where Branton in view of Rodgers in view of Beaver teaches the method of claim 3, wherein the one or more commands are to control the presentation and/or editing of an electronic document operated in the document processing application instance. (See Branton paragraph 31-35, 68 where the cloud uses the FileGUID in order for the user to perform edits on those files.)  

 	Consider claim 8, where Branton in view of Rodgers in view of Beaver teaches the method of claim 7, wherein the pairing request contains the identification information of the application instance obtained by the input processing unit and identification information of the input processing unit. (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance) are used for tracking actions performed by a user on a particular file.)  

 	Consider claim 9, where Branton in view of Rodgers in view of Beaver teaches the method of claim 1, wherein the application instance is a web application instance. (See Branton paragraph 31-35, 68 where these requests are processed by a server located in the cloud, thus a web application.)  

 	Consider claim 12, where Branton teaches a method comprising: receiving command information via an input processing unit paired to an application instance; (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc… See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance) are used for tracking actions performed by a user on a particular file. Thus, the input processing unit is paired with the application instance)  generating, based on the command information, one or more commands for performing one or more operations of an application instance; (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID and the File GUID are used for tracking actions performed by a user on a particular file)  and executing the generated one or more commands. (See Branton paragraph 31-35, 68 where the cloud uses the FileGUID in order for the user to perform edits on those files.)  
	Branton teaches one or more commands, (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…) however Branton does not explicitly teach converting the one or more commands into application instance specific computing instructions for execution of the one or more operations; sending, to the identified application instance the application instance specific computing instructions for execution of the one or more operations. However, in the same field of endeavor of cloud computing applications Rodgers teaches converting the one or more commands into application instance specific computing instructions for execution of the one or more operations; sending, to the identified application instance the application instance specific computing instructions for execution of the one or more operations. (See Rodgers paragraphs 29-31 where the user will send action command data to the action command engine that will parse the data into a list of tasks and data to complete each task and subsequently send the task to the appropriate application. Such as application A 110 or application B 112 as shown in figure 1.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton’s cloud to include the action command engine as taught by Rodgers. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of streamlining compound tasks with many steps into a single command for greater efficiency.  
	Branton teaches an application instance where the user’s client is able to access the application programming interface. (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…) however Branton implies but does not explicitly teach an application instance presently executing on a computing device. However, in the same field of endeavor of cloud-based applications Beaver teaches an application instance presently executing on a computing device. (See Beaver figure 2 and paragraphs 25, 44 where Beaver discusses an application 212 running on the client device 210 that is responsible for caching objects and document metadata from cloud-based network elements and the like) Therefore, it would have been obvious for one of ordinary skill in the art that the clients of Branton (user device 1 101 and user device 2 204 in figure 1A of Branton) would contain an application instance as taught by Beaver. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of caching required data for better performance. 

 	Consider claim 13, where Branton in view of Rodgers in view of Beaver teaches the method of claim 12, further comprising: sending a request for identification information of the application instance; (See Brandon paragraph 66 where a user can request information regarding useful suggestions for particular documents) receiving the identification information of the application instance; (See Brandon paragraphs 65-68 where the server receives identification of particular documents (e.g. a top-ten list)) and outputting the identification information of the application instance. (See Brandon paragraphs 65-68 where the server forwards the results of the query back to the user)

 	Consider claim 15, where Branton in view of Rodgers in view of Beaver teaches the method of claim 13, wherein the outputted identification information is to be obtained by an input processing unit and used for pairing up with the input processing unit. (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID and the File GUID are used for tracking actions performed by a user on a particular file)   

 	Consider claim 16, where Branton in view of Rodgers in view of Beaver teaches the method of claim 15, wherein the command information is generated by the input processing unit. (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…)  

	Consider claim 18, where Branton in view of Rodgers in view of Beaver teaches the method of claim 12, wherein the application instance is a document processing application instance, and wherein the one or more commands are to control the presentation and/or editing of an electronic document operated in the document processing application instance. (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…)  

 	Consider claim 19, where Branton in view of Rodgers in view of Beaver teaches an apparatus comprising: at least one processor; and memory including instructions that, when executing by the at least one processor, cause the at least one processor to perform operations to: receive command information via an input processing unit paired to an application instance; (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc… See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance) are used for tracking actions performed by a user on a particular file. Thus, the input processing unit is paired with the application instance)  generate, based on the command information, one or more commands for performing one or more operations of an application instance; (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID and the File GUID are used for tracking actions performed by a user on a particular file)    and execute the generated one or more commands. (See Branton paragraph 31-35, 68 where the cloud uses the FileGUID in order for the user to perform edits on those files.)  
	Branton teaches one or more commands, (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…) however Branton does not explicitly teach converting the one or more commands into application instance specific computing instructions for execution of the one or more operations; sending, to the identified application instance the application instance specific computing instructions for execution of the one or more operations. However, in the same field of endeavor of cloud computing applications Rodgers teaches converting the one or more commands into application instance specific computing instructions for execution of the one or more operations; sending, to the identified application instance the application instance specific computing instructions for execution of the one or more operations. (See Rodgers paragraphs 29-31 where the user will send action command data to the action command engine that will parse the data into a list of tasks and data to complete each task and subsequently send the task to the appropriate application. Such as application A 110 or application B 112 as shown in figure 1.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton’s cloud to include the action command engine as taught by Rodgers. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of streamlining compound tasks with many steps into a single command for greater efficiency.  
	Branton teaches an application instance where the user’s client is able to access the application programming interface. (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…) however Branton implies but does not explicitly teach an application instance presently executing on a computing device. However, in the same field of endeavor of cloud-based applications Beaver teaches an application instance presently executing on a computing device. (See Beaver figure 2 and paragraphs 25, 44 where Beaver discusses an application 212 running on the client device 210 that is responsible for caching objects and document metadata from cloud-based network elements and the like) Therefore, it would have been obvious for one of ordinary skill in the art that the clients of Branton (user device 1 101 and user device 2 204 in figure 1A of Branton) would contain an application instance as taught by Beaver. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of caching required data for better performance. 

 	Consider claim 20, where Branton in view of Rodgers in view of Beaver teaches the apparatus of claim 19, the memory further comprising: instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to send a request for identification information of the application instance, (See Branton paragraphs 40, 31-35 where an application can request metadata from the server) receive the identification information of the application instance, (See Branton paragraphs 31-35, where a paired UserGUID and FileGUID identifier would be created to track the edit to a particular document file, forming the metadata) and to output the identification information of the application instance. (See Branton paragraphs 40, 31-35, where the metadata can be retrieved and used by the application, thus the server has sent the metadata)

Claim 6, 10, 11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branton in view of Rodgers in view of Beaver as applied to claim 1 above, in further view of Fischer et al. (US2013/0036117)

	Consider claim 6, where Branton in view of Rodgers in view of Beaver teaches the method of claim 5, using a UserGUID however Branton does not explicitly teach wherein the identification information of the application instance comprises an authentication token. However, in the same field of endeavor of providing client access to server systems Fischer teaches wherein the identification information of the application instance comprises an authentication token. (See Fischer paragraph 313 where an authentication token can be used to provide specific service functionality) Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton by wrapping the UserGUID of Branton with an authentication token as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more secure system to the end user.

 	Consider claim 10, where Branton in view of Rodgers in view of Beaver teaches the method of claim 1, however Branton does not explicitly teach wherein the one or more commands are in correspondence with one or more of: a voice input, a gesture input, an eye movement input, or a brain wave input. However in the same field of endeavor of providing client access to server systems Fischer teaches wherein the one or more commands are in correspondence with one or more of: a voice input, a gesture input, an eye movement input, or a brain wave input. (See Fischer paragraphs 143-147, 149-150 where a facial recognition, voice recognition are used for semantic discovery to translate those user provided inputs into extractable computer interpretable data to be processed into a query)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton incorporating various input methods as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing additional input methodologies to provide a more comprehensive user experience. 

 	Consider claim 11, where Branton in view of Rodgers in view of Beaver in view of Fischer teaches the method of claim 10, further comprising: recognizing, through the input processing unit, the voice input as plain text; translating, through the input processing unit, the plain text into command information; and generating, through the input processing unit, the one or more commands based on the command information. (See Fischer paragraphs 143-147, 149-150 where a facial recognition, voice recognition are used for semantic discovery to translate those user provided inputs into extractable computer interpretable data to be processed into a query, which includes the user of literals (a.k.a plain text))   Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton incorporating various input methods as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing additional input methodologies to provide a more comprehensive user experience.

 	Consider claim 14, where Branton in view of Rodgers in view of Beaver teaches the method of claim 13, using a UserGUID however Branton does not explicitly teach wherein the identification information of the application instance comprises an authentication token. However, in the same field of endeavor of providing client access to server systems Fischer teaches wherein the identification information of the application instance comprises an authentication token. (See Fischer paragraph 313 where an authentication token can be used to provide specific service functionality) Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton by wrapping the UserGUID of Branton with an authentication token as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more secure system to the end user.

 	Consider claim 17, where Branton in view of Rodgers in view of Beaver teaches the method of claim 16, however Branton does not explicitly teach wherein the one or more commands are in correspondence with one or more of: a voice input, a gesture input, an eye movement input, or a brain wave input. However in the same field of endeavor of providing client access to server systems Fischer teaches wherein the one or more commands are in correspondence with one or more of: a voice input, a gesture input, an eye movement input, or a brain wave input. (See Fischer paragraphs 143-147, 149-150 where a facial recognition, voice recognition are used for semantic discovery to translate those user provided inputs into extractable computer interpretable data to be processed into a query)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton incorporating various input methods as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing additional input methodologies to provide a more comprehensive user experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624